Case 2:19-cv-04934-JDW Document 58 Filed 01/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

GRACE NEEBE, as Administratix of the
ESTATE OF LOUIS NEEBE, Deceased, and
GRACE NEEBE, in her own right

v.
CIVIL NO. 2:19-cv-04934-JDW

RAVIN CROSSBOWS, LLC., et al

 

PLAINTIFF’S MOTION TO SUBMIT SEALED EXHIBIT
Plaintiff respectfully moves to file an attachment to Plaintiff's Response to Order to
Show Cause, under seal. Plaintiff's Response to Order to Show Cause includes reference to a
recently deceased member of Plaintiffs counsel’s firm. To protect his family’s privacy, Plaintiff
would like to submit this Exhibit under seal.
Pursuant to Judge Wolson’s Policies and Procedures, Plaintiff will submit courtesy copies

to the Court of the aforementioned documents sought to be filed under seal for same-day

  

 

delivery.
PANSINI MEZROW & DAVIS
Date: _January 22, 2021 BY: j
AM. DAVIS, ESQUIRE
1525 Locust Street, 15" Floor
Philadelphia, PA 19102

Attorneys for Plaintiff
Case 2:19-cv-04934-JDW Document 58 Filed 01/22/21 Page 2 of 2

CERTIFICATE OF SERVICE

I certify that the foregoing document was served upon all counsel fo record via CMECF

on January 22, 2021.

PANSINI, MEZROW & DAVIS

 

 

ADAM & S, ESQUIRE
Atto for Plaintiff
